Citation Nr: 0203850	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for somatization disorder, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Portland, 
Oregon, which continued the 30 percent disability rating then 
in effect for "psychophysiologic gastrointestinal reaction, 
manifested by abdominal cramps and diarrhea, with 
pylorospasms."  The RO also determined in April 1999 that 
the circumstances presented in the veteran's claim were not 
so unique that an extra-schedular evaluation referral 
pursuant to 38 C.F.R. § 3.321(b)(1) was shown to be 
warranted.  

The Board also notes that an increased rating to 70 percent 
subsequently granted by the RO in October 2001 was not a full 
grant of all benefits possible for the veteran's somatization 
disability, and as the veteran has not withdrawn his claim, 
the issue of entitlement to an increased rating for 
somatization disorder is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran's representative, as part of an Appellant's Brief 
submitted to the Board in February 2002, is also shown to 
have essentially raised the issue of entitlement to a total 
rating based on individual unemployability due to the 
veteran's service-connected disabilities.  This issue has not 
been developed for appellate review and is not inextricably 
intertwined with the issue currently before the Board.  
Accordingly, the issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  The clinical signs and manifestations of the veteran's 
service-connected somatization disorder are productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, as characterized by such symptoms as 
depression, disturbances of motivation and mood, impaired 
impulse control and the inability to establish and maintain 
effective relationships.  

4.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his service-
connected somatization disorder disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 70 percent for a somatization disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.130, Part 4, Diagnostic Code 9421 
(2001).

2.  Application of the extraschedular provisions for the 
veteran's somatization disorder is not warranted in this 
case; the evidence of record does not show that the veteran's 
psychiatric-related disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
veteran was notified in the April 1999 rating decision of 
record as to why his claim was denied.  Further, the November 
1999 statement of the case (SOC) informed the veteran of the 
reasons why his claim was denied, and, in addition, that the 
medical evidence of record did not, in essence, satisfy the 
requirements of the pertinent schedular criteria to warrant a 
disability rating higher than that which was previously 
awarded the veteran for his service-connected somatization 
disorder.  Additionally, the SOC also informed the veteran of 
the applicable regulatory requirements concerning the claim.  
Also, a supplemental statement of the case (SSOC) dated in 
October 2001 informed the veteran in detail why the 
disability rating assigned to his claim had been increased, 
as well as informed him that the requirements of the 
pertinent schedular criteria sufficient to warrant an even 
greater increased disability rating had not been 
demonstrated.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the April 
1999 rating decision, November 1999 SOC, and October 2001 
SSOC informed the veteran of the information and evidence 
needed to support his claim for entitlement to an increased 
rating and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record does not show that the veteran has indicated that 
there are other medical records which have not been obtained 
by VA and which the review of may be beneficial to either his 
increased rating claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, as 
to the increased rating claim now before the Board on appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such examinations were 
conducted in June and July 2001, in which during the course 
of the respective examinations the examiner, in addition to 
reviewing the veteran's claims folder, recorded the veteran's 
medical history and provided comprehensive examination 
findings.  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection was originally granted for 
"psychophysiologic reaction manifested by abdominal cramps 
and diarrhea and pylorus spasms" in an October 1971 rating 
decision.  A 30 percent rating was assigned pursuant to 
Diagnostic Code 9502.  The veteran did not express 
disagreement with that decision within the requisite period 
of time.  The veteran sought an increased rating in March 
1999, and the RO denied his claim in April 1999.  The veteran 
subsequently perfected an appeal of the April 1999 adverse 
decision.  In an October 2001 rating decision, the RO 
increased the disability evaluation assigned to the veteran's 
service-connected disorder to 70 percent disabling.  In 
addition, the disorder was recharacterized by the RO as 
"somatization disorder, manifested by psychiatric symptoms 
and GI [gastrointestinal] symptoms of IBS [irritable bowel 
syndrome]."  The RO also in October 2001 is shown to have 
rated the veteran's service-connected disability under 
Diagnostic Code 9421.  The 70 percent disability evaluation 
assigned in October 2001 has remained in effect since that 
time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as PTSD, schizophrenia, generalized anxiety disorder, etc.  
38 C.F.R. § 4.130 (2001).  As this claim was filed subsequent 
to November 1996, only the revised rating criteria may be 
considered.  The Board parenthetically notes that as part of 
its November 1999 SOC the RO is shown to have erroneously 
considered the criteria for rating the veteran's service-
connected disability both before and after the above-
mentioned November 1996 regulatory revision.  However, the 
SOC also clearly recognized that the veteran's claim was in 
1999, well after the effective date of the change in rating 
criteria.  VAOPGCPREC 3-2000 (when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, supra.  38 U.S.C.A. § 
5110(g) (West 1991)).  Therefore, subsequent to November 7, 
1996, the Board may apply only the most recent version of the 
rating criteria.  Accordingly, the Board is of the opinion 
that the inclusion of the "old" criteria by the RO, under 
the facts of this case is harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

As amended, section 4.130 of 38 C.F.R. provides as follows 
for the 10-100 percent ratings:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication.  
[10 percent].

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent].
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].  
38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2001).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).

Review of the veteran's service medical records shows that he 
was diagnosed with psychophysiologic reaction, 
gastrointestinal, manifested by pain in November 1964.  

A VA examination report dated in November 1972 includes a 
diagnosis of psychophysiologic reaction manifested by cramps, 
loose bowel movement and pylorospasm previously diagnosed.  

A VA gastrointestinal examination dated in March 1999 shows 
that irritable bowel syndrome (other intra-abdominal 
pathology to be ruled out); right inguinal hernia; and 
esophageal hiatal hernia, small, mild gastroesophageal reflux 
were diagnosed.  

A VA mental disorders examination was conducted in April 
1999.  Review of the examination report shows that 
somatization disorder was diagnosed.  The examiner reported 
that the severity of the veteran's psychosocial stress was 
moderate from chronic illness and chronic unemployment.  A 
Global Assessment of Functioning (GAF) scale score of 40 was 
supplied.  The examiner added that the veteran had chronic 
symptoms which interfered with his daily living and caused 
moderate impairment in social, occupational and interpersonal 
function.  On objective examination, the examiner reported 
that the veteran's affect was constricted, and that he 
occasionally experienced anger, hostility and irritability.  
No sustained depression in mood was shown.  The veteran 
denied symptoms of either obsessive/compulsive or generalized 
anxiety disorders.  His thought process was reported to be 
linear and he denied any psychotic symptoms.  The veteran was 
noted to be alert and oriented.  

Two lay statements were received by VA in April 1999.  The 
first, from the veteran's older sister, indicates that the 
veteran sustained certain injuries and diseases during his 
period of service, including a head injury, headaches, 
colitis and a knee disorder.  The other lay statement, 
submitted by the veteran's wife, states that the veteran had 
been a very stressed out person over the course of their 28 
year marriage.  She added that the veteran had also 
experienced trouble with his stomach (including diarrhea), 
back, depression and with his ability to sleep.  

A VA outpatient treatment record dated in January 2000 shows 
that the examiner noted that the veteran was "probably" 
unemployable, and carried a diagnosis of "idiopathic 
hypersomalence."  

An October 2000 VA medicine clinic treatment record shows 
that the veteran complained of difficulty sleeping, 
depression and intermittent suicidal ideation.

Several other lay statements, dated in 2000 and 2001, have 
also been associated with the record.  One such letter, 
submitted by a Mr. D.E., CADC I, indicates that he had lived 
by and observed the veteran for three years.  He added that 
the veteran had violent and unprovoked mood swings which 
prevented him from gainful occupation.  He also indicated 
that the veteran showed a flat effect most of the time, was 
forgetful, irritable and displayed psychomotor agitation.  
Another lay statement submitted by a person who claimed to 
have known the veteran since the early 1970's indicates that 
the veteran had been moody and depressed over the last 30 
years.  A statement submitted by the veteran's daughter 
indicates that she had witnessed the veteran suffer from 
physical and mental deterioration.  A letter submitted by a 
long time acquaintance of the veteran indicates that the 
veteran became angry easily and had trouble around large 
crowds.  Another lay statement, submitted by the veteran's 
oldest daughter, shows that she asserted to have witnessed 
the veteran's anger firsthand.  Finally, a statement 
submitted from the veteran's ex-wife shows that she related 
that they had been married prior to the veteran's service 
enlistment and that at that time the veteran had been very 
kind and happy.  She added that after he returned from 
service he was a "nervous wreak."  

A February 2001 VA outpatient treatment record includes a 
diagnosis of bipolar disorder and depression with 
irritability.

The veteran was provided a hearing on appeal in March 2001.  
On that occasion,  the veteran provided testimony concerning 
his increased rating claim for psychophysiological reaction 
manifested by gastrointestinal complaints.  He indicated that 
he last worked in 1995, and had tried several other jobs 
since that time.  He claimed that his service-connected 
disorder caused him problems at work as he had to visit the 
bathroom very frequently.  He added that he suffered from 
depression, and that he had had previous thoughts of suicide.  
The veteran also testified that he had nightmares about 
killing himself and others.  He added that his hobbies 
included lawn and garden work, and that he had some friends 
with whom he spent time.  The veteran's wife testified that 
the veteran had been depressed over the past year or two.  

A VA gastrointestinal examination was conducted in June 2001.  
Review of the examination report shows that the examiner 
reviewed the veteran's claims folder in its entirety prior to 
the examination.  A comprehensive medical history is shown to 
have been reported.  It was noted that the veteran reported 
currently experiencing problems associated with diarrhea, 
constipation and abdominal pain.  Irritable bowel syndrome, 
onset in the early 1960's was diagnosed.  The examiner added 
that the terminology used at the time of the earlier 
indicated diagnosis of "psychophysiologic reaction, 
gastrointestinal" was no longer used to describe the 
condition, but that the symptoms described by the veteran 
dating to the early 1960's were clearly related to the 
current symptoms.  The examiner also reported that the 
veteran's irritable bowel syndrome was manifested by 
abdominal pain, nausea, hyperactive gastrocolic reflux and 
alternating constipation and diarrhea.  The examiner further 
reported that the condition was exacerbated by psychological 
stress and lactose intolerance, and was complicated by 
intermittent fecal incontinence.  

A VA mental disorders examination was also conducted in July 
2001.  Review of the examination report shows that the 
examiner, who had previously examined the veteran in April 
1999, reviewed the veteran's claims folder in its entirety 
prior to the examination, as well as discussed the veteran's 
case with the VA physician who had conducted the previously 
discussed June 2001 gastrointestinal examination.  The 
veteran indicated that he had not worked since 1973, partly 
because of symptoms associated with his disorder.  The 
veteran complained of gastrointestinal symptoms such as 
flatulence, cramps, diarrhea, constipation, urgency and 
audible bowel sounds which he found embarrassing in public.  
He also complained of mood changes mostly from depression to 
anger, during which time he had experienced suicidal 
ideation.  He also indicated that he had nightmares while in 
states of irritability.  He further indicated that on a 
couple of occasions he felt as if he was being watched or 
chased, and that on one occasion thought he heard voices.  

Examination findings showed that the veteran was casually 
dressed and was fully cooperative during the examination.  He 
was noted to have provided logical and pertinent answers to 
questions.  His speech was reported to be spontaneous and 
coherent, and his thought processes were noted to be linear 
and pertinent.  The veteran admitted to feelings of 
worthiness and uselessness.  He added that he felt depressed 
at times, and denied ever feeling elation.  The veteran was 
reported not to be suicidal.  He was not currently 
experiencing either auditory or visual hallucinations or 
delusional ideation.  The examiner added that other than 
avoiding being in public places due to his embarrassing 
gastrointestinal symptoms there was no evidence that the 
veteran experienced social anxiety or generalized anxiety.  
In addition, no sign of either panic disorder or obsessive 
compulsive symptoms were noted to be present.  The veteran's 
judgment was noted to be impaired and he was considered to be 
competent for VA purposes.

The examiner indicated that the veteran's diagnosis remained 
somatization disorder.  The examiner added that the veteran 
satisfied partial criteria for a diagnosis of depression 
although he suspected this was secondary to the somatization 
disorder and continuing problems because of irritable bowel 
syndrome symptoms.  No reason was shown, according to the 
examiner, to suspect that the veteran suffered from bipolar 
disorder.  The examiner added that stressors were moderate 
from chronic illness, unemployment and financial hardship.  A 
GAF scale score of 40 was indicated, both currently and for 
the past year.  The examiner added that the GAF score was 
reflective of the veteran's continuing symptoms which 
significantly interfered with his functioning in psychosocial 
and occupational spheres.  The examiner further mentioned 
that somatization disorder is a manifestation of 
psychological symptoms through somatization or through 
physical symptoms, such as gastrointestinal symptoms that the 
veteran had.  He added that there was no reason to believe 
that the described manifestations were reflective of two 
separate disorders, one physiological and another physical.  
The examiner went on to indicate that both he and the 
examiner who had conducted the June 2001 VA gastrointestinal 
examination were of the opinion that the veteran's symptoms 
were suggestive of a single disorder, which required 
psychological or pharmacological treatment for a psychiatric 
condition and very likely just symptomatic treatment for 
physical complaints.  

On the basis of these findings associated with the appeal 
period at issue, the Board concludes that the veteran does 
not meet the criteria for a rating in excess of 70 percent 
under the revised criteria.  Initially, the Board notes that 
the veteran's claim has been in continuous appellate status 
since the May 1999 filing of a notice of disagreement.  
Accordingly, the Board has undertaken review of this matter 
with a view towards the severity of the veteran's disorder 
contemporaneous to the rating decision in question.  See 
Powell v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).   

Specifically, the Board has initially considered the medical 
findings between 1999 and 2001 that reflect that he has been 
treated on occasion for symptoms associated with his service-
connected disorder, as well as the medical findings provided 
as part of the above-discussed VA examinations shown to have 
been conducted in 1999 and 2001.  

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  
Reflective of the GAF score of 40 of record, the Board notes 
that a GAF of 31 to 40 is defined as some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  38 C.F.R. § 4.130 (2001).  

The medical findings reported between 1999 and 2001 reflect 
that the veteran was treated and examined on several 
occasions, during which time somatization disorder and 
irritable bowel syndrome were diagnosed.  The veteran is also 
shown to have suffered from such symptoms as depression, 
intermittent suicidal ideation, nightmares, paranoia, as well 
as gastrointestinal symptomatology related to his diagnosed 
irritable bowel syndrome.  

Additionally, as discussed above, a GAF scale score of 40 was 
provided as part of a January 2001 VA PTSD examination.  In 
the Board's view, while such a GAF scale score is indicative 
of symptoms worse than what are noted to be deemed 
"serious" by the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)., upon consideration of the 
complete evidentiary record, as well as the regulatory 
language set forth as part of the revised rating criteria, 
the Board is of the opinion that the current symptoms are not 
shown to be indicative of more than the 70 percent criteria 
that contemplate impairment due to "occupational and social 
impairment" due to such symptoms as "suicidal ideation," 
"depression," and the "inability to establish and maintain 
effective relationships."  See 38 C.F.R. § 4.130, Diagnostic 
Code 9440.  These findings are bolstered by medical findings 
and opinions cited as part of the above-discussed July 2001 
VA mental disorders examination report.  As previously 
reported, these examination findings showed that the veteran 
was casually dressed and was fully cooperative during the 
examination, provided logical and pertinent answers to 
questions, exhibited spontaneous and coherent speech.  The 
veteran, while indicating that he had feelings of worthiness 
and uselessness and that he at times felt depressed, reported 
not to be currently suicidal.  Also, the veteran informed the 
examiner that he was not currently experiencing either 
auditory or visual hallucinations or delusional ideation.  In 
addition, while the veteran's judgment was noted to be 
impaired, no sign of either panic disorder or obsessive 
compulsive symptoms were noted to be present.

The medical evidence in the file simply does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 100 percent 
evaluation under the revised rating criteria.  See 38 C.F.R. 
§ 4.7 (2001).  The evidence of record is negative for 
persistent psychotic symptoms as active delusional or 
hallucinatory ideations, the inability to care for self, 
disorientation to time and place, or persistent danger of 
hurting self or others.  The Board notes that a persistent 
degree of impairment caused by one or more of these symptoms 
has not been objectively corroborated by the extensive 
medical record, including as noted on the VA examinations 
conducted in 1999 and 2001 or by the other medical reports of 
treatment and/or evaluation by VA of record.  The Board also 
notes that a definitive medical opinion to the effect that 
the veteran is unemployable due to his service-connected 
somatization disorder is not of record.  When all of these 
facts are considered together, it is the Board's opinion that 
the evidence weighs strongly against a finding of greater 
than a 70 percent rating under the revised schedular 
standards.

Moreover, there is no evidence whatever that the veteran is 
now or has been in the recent past "grossly impaired" due 
to his service-connected somatization disorder as that term 
is used in the revised criteria for a 100 percent rating.  As 
detailed above, findings on the VA mental examination 
conducted in 2001 reflect that his speech was coherent and he 
did not demonstrate symptoms of either psychosis, delusions, 
or hallucinations.  Moreover, the fact that other, relevant 
medical examination reports and evaluations are negative for 
these kinds of gross psychotic symptoms as well as the fact 
that he has not required more serious clinical intervention 
for his symptoms, i.e., inpatient hospitalization weighs 
heavily against a finding that he is grossly impaired by his 
service-connected somatization disorder.

To the extent that the veteran contends that he should be 
rated as more than 70 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The same 
holds true concerning the several above-discussed lay 
statements which have been associated with the record.  The 
veteran is competent to testify as to his experiences and 
symptoms; the veteran's friends and relatives are also 
competent to address observations of the veteran's behavior.  
The statements provided by them are probative to these 
factors, and the Board has considered such statements in 
rendering this decision.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a rating 
higher than 70 percent.  The evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2001).

Review of the record shows that the RO has considered 
referral of the veteran's service-connected somatization 
disorder for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2001).  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 70 
percent schedular evaluation assigned in this case concerning 
the veteran's service-connected somatization disorder is not 
inadequate.  As the schedular criteria provides a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability as a result of his 
service-connected disorder.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his 
somatization disorder.  As such, while acknowledging the 
veteran's assertions to the effect that he is unemployable 
essentially because of gastrointestinal symptomatology 
associated with his service-connected disability, this case 
does not involve an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment beyond that contemplated in the assigned 
evaluation, or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extraschedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2001).


ORDER

An increased rating for somatization disorder is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

